Appeals from two separate judgments of the Supreme Court at a Trial Term, entered on October .10, 1973 in Sullivan County, which granted petitioners’ applications, in proceedings pursuant to section 330 of the Election Law, to compel the respondent Board of Elections: (1) to accept petitioner Rosenshein’s certificate of designation filed by the People United Party, and (2) to reject the certificates of designation of respondents Rosenshein and Bedik filed by the Democratic Party of the Town of Fallsburg. Judgments reversed, on the law, and petitions dismissed as being untimely commenced (see Matter of Hulse v. Millspaugh, 42 A D 2d 1000; Election Law, § 330, subd. [2]). Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.